F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      August 30, 2007
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff - Appellee,                    No. 06-7125
          v.                                         (E. D. Oklahoma)
 HONG SO N NGUYEN, also known as                 (D.C. No. CR-06-11-5-H)
 Sonny Nguyen, also known as Son
 Hong Nguyen,

               Defendant - Appellant.



                            OR D ER AND JUDGM ENT *


Before L UC ER O, HA RTZ, and GORSUCH, Circuit Judges.


      Hong Son N guyen was convicted in the United States District Court for the

Eastern District of Oklahoma on one count of conspiracy to manufacture with

intent to distribute methamphetamine, see 21 U.S.C. § 846; id. § 841(a)(1),

(b)(1)(A). He was sentenced to 200 months’ imprisonment and 60 months’

supervised release. He appeals his conviction, contending that the district court


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
erred (1) in denying his motion to sever his trial from that of his codefendant; (2)

in denying his motion to suppress evidence; and (3) in refusing to instruct the jury

on the lesser-included offense of distribution of a laboratory supply. W e have

jurisdiction under 28 U.S.C. § 1291 and affirm.

I.    B ACKGR OU N D

      M r. Nguyen and four codefendants were charged in a seven-count

indictment. Count I alleged that they had conspired to manufacture

methamphetamine. One of the alleged overt acts was that M r. Nguyen, who

owned and operated T& B Express Grocery in Oklahoma City, had sold large

quantities of pseudoephedrine tablets to Tatum Sorrels, one of his codefendants.

The other six counts in the indictment charged only Clonnie Layman, the alleged

ring-leader of the conspiracy, with a drug offense on September 11, 2002, and

two drug offenses and three firearms offenses on August 25, 2003. According to

the indictment, M r. Layman had organized the purchase not only of the

pseudoephedrine, but also of the other ingredients used in making

methamphetamine. During 2002 and 2003, it alleged, the conspiracy conducted

frequent manufacturing sessions producing about 250 grams of methamphetamine

at each session.

      On February 2, 2006, law enforcement agents arrested M r. Nguyen at his

store. During the encounter M r. N guyen conversed with the agents in English.

After he had been read his rights, he consented to a warrantless search of his


                                         -2-
home and business. The record and briefs do not indicate what evidence the

agents seized during the search. Shortly before trial M r. Nguyen moved to

suppress the seized evidence, contending that his consent to the search was

invalid because (1) his limited knowledge of English had made his consent

unknowing, and (2) the agents had not informed him that he could refuse consent.

The district court denied his motion, finding that his consent had been knowing

and voluntary.

      M r. Nguyen also filed a motion to sever his trial from that of his

codefendant, M r. Layman. (The other three defendants had entered into plea

agreements with the government before trial.) He argued that he would be

prejudiced by a joint trial because six of the seven counts in the indictment

alleged criminal acts in which he was not involved, and the evidence against him

was minimal compared to that against M r. Layman. The district court denied the

motion.

      On July 17, 2006, M r. Nguyen and M r. Layman were tried together before a

jury. Invoices showed that M r. Nguyen had purchased over 400,000 tablets of

pseudoephedrine (although the record on appeal does not provide a time frame)

and had sold pseudoephedrine to M s. Sorrels. M s. Sorrels testified that when

instructed by M r. Layman, she would go to T& B Express Grocery and give

M r. Nguyen a plastic bag containing cash that M r. Layman had prepared. After




                                         -3-
M r. Nguyen and his family had counted the money, M r. Nguyen would give

M s. Sorrels large quantities of pseudoephedrine tablets.

      M r. Layman, remarkably, testified on M r. Nguyen’s behalf. He said that

when he had originally approached M r. Nguyen about buying large quantities of

pseudoephedrine, M r. Nguyen had told him that he would not sell M r. Layman the

pills because he suspected that he would do something illegal with them.

M r. Layman convinced M r. Nguyen that he was simply going to sell the pills at a

flea market, and M r. Nguyen agreed to sell him the pills. Although M r. Layman

stated that M r. Nguyen did not speak English well, his description of their

dealings showed that M r. Nguyen understood enough that M r. Layman could call

him to arrange the purchases. The evidence also showed that on September 25,

2003, law enforcement agents had given M r. Nguyen a notice informing him that

pseudoephedrine could be used for manufacturing illegal drugs.

      During trial M r. Nguyen requested a supplemental jury instruction on the

“lesser included offense” of “D istribution of Laboratory Supply with Reckless

Disregard Used to M anufacture M ethamphetamine.” R. at 46. The court did not

give the requested instruction. The jury found M r. Nguyen guilty on the

conspiracy charge.




                                         -4-
II.   D ISC USSIO N

      A.       M otion to Sever

      M r. Nguyen contends that his trial should have been severed from that of

M r. Layman. W e review the district court’s refusal to sever for an abuse of

discretion. See United States v. Small, 423 F.3d 1164, 1181 (10th Cir. 2005). It

is presumed that alleged coconspirators should be tried together. See United

States v. Ray, 370 F.3d 1039, 1045 (10th Cir. 2004) vacated on other grounds by

Ray v. United States, 543 U.S. 1109 (2005). The defendant must show “that there

is a serious risk that a joint trial would compromise a specific trial right, or

prevent the jury from making a reliable judgment about guilt or innocence.”

Small, 423 F.3d at 1182 (internal quotation marks omitted). “To establish an

abuse of discretion, a defendant must make a strong showing of actual prejudice.”

Id. at 1181.

      M r. Nguyen argues that a joint trial was improper because his role in the

conspiracy was small compared to that of M r. Layman, he had no knowledge of

the methamphetamine labs where M r. Layman and others manufactured the drug,

and his sale of pills was unrelated to M r. Layman’s manufacturing activities. But

neither in his motion to sever nor in his briefs to this court does he point to any

specific trial right compromised by joinder or explain why the jury could not

judge his guilt or innocence based on the evidence concerning him. W e see no

error in the denial of his motion or any prejudice from the joinder.


                                          -5-
      B.    M otion to Suppress

      M r. Nguyen argues that the district court erred in denying his motion to

suppress because his consent to the warrantless searches of his home and business

was not knowing and voluntary. He contends that his limited knowledge of

English rendered his consent unknowing, and that because he had been arrested at

the time he gave consent, and was not told that he could refuse, his consent was

not voluntary.

      “W hen review ing a district court’s denial of a motion to suppress, we will

consider the totality of the circumstances and view the evidence in a light most

favorable to the government. W e will accept the district court’s factual findings

unless those findings are clearly erroneous.” United States v. Kimoana, 383 F.3d

1215, 1220 (10th C ir. 2004) (citation omitted). But we review issues of law,

including the validity of consent, de novo. See United States v. Andrus, 483 F.3d

711, 716 (10th Cir. 2007).

      M r. Nguyen has provided in the record only limited excerpts from the

suppression hearing. Nevertheless, we are able to conclude that the district court

did not err in denying his motion to suppress. A law enforcement agent present at

M r. Nguyen’s arrest testified that M r. Nguyen appeared to understand what the

agents were saying and that he responded in English. After a discussion in

English about the officers’ request to search his home and business, M r. Nguyen

signed a consent form agreeing to both searches. Nothing in the record suggests


                                        -6-
that M r. Nguyen was confused or that he misunderstood the officers. Although he

had been arrested at the time he signed the form, the district court found that the

situation was not so coercive as to render his consent involuntary. See United

States v. Sim s, 428 F.3d 945, 953 (10th Cir. 2005) (arrestee’s consent was valid).

And because failure to advise an individual of his right to refuse a search request

is not a “necessary prerequisite to demonstrating a ‘voluntary’ consent,”

Schneckloth v. Bustamonte, 412 U.S. 218, 232–33 (1973), the officers’ alleged

failure to tell M r. Nguyen that he could refuse is insufficient in itself to render his

consent involuntary. See Sim s, 428 F.3d at 953. W e affirm the district court’s

denial of his motion to suppress.

      C.     Jury Instruction

      Finally, M r. Nguyen contends that the district court erred because it refused

to instruct the jury on the offense of distribution of a laboratory supply, which he

claimed to be a lesser-included offense. He invites us to overrule United States v.

El-Hajjaoui, 227 F.3d 1274, 1278 (10th Cir. 2000), in which we held that

distribution of a laboratory supply, see 21 U.S.C. § 842(a)(11), is not a lesser-

included offense of conspiracy to distribute a controlled substance, see 21 U.S.C.

§ 841(a)(1). But just as we held in El-Hajjaoui that distribution of a laboratory

supply requires proof of an element not required to prove conspiracy to distribute

a controlled substance, it likewise requires proof of an element not required to

prove the offense charged here— namely, “that the person to w hom the laboratory


                                           -7-
supply was distributed actually used or attempted to use that supply to

manufacture a controlled substance or a listed chemical.” 227 F.3d at 1278.

Therefore, distribution of a laboratory supply was not a lesser-included offense.

The district court did not err in refusing the requested instruction.

III.   C ON CLU SIO N

       W e AFFIRM the judgment of the district court.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -8-